DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Patent No. 2012/0207308 A1 to SUNG.
Regarding claim 21, SUNG discloses a method comprising: displaying, on a smartphone and to a listener wearing headphones or earphones (paragraphs [0025] and [0031]; display screen 100 may be, for example, the lenses in FIG. 1 or a screen of a smart phone. If being displayed on the screen of the mobile phone, the user may directly see the 3D picture of AR from the screen, and meanwhile hear the binaural sound from the two speakers 2), a user interface that shows a first image that when selected by the listener plays stereo audio through the headphones or the earphones, a second image that when selected by the listener plays spatial audio through the headphones or the earphones, and an image of a head of a person with images of speakers, wherein the user interface simultaneously displays the first image, the second image, and the image of the head of the person with the images of the speakers (paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 22, SUNG discloses the method of claim 21, wherein the user interface displays an image assigned to a television as a source of sound, and the image assigned to the television simultaneously displays with the image of the head of the person with the images of the speakers (paragraphs [0011] and [0027]- [0028]; interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 23, SUNG discloses the method of claim 21, wherein the first image and the second image are shaped as rectangles that include written text inside the rectangles that notify the listener where the sound played through the headphones or the earphones will localize to the listener (paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 24, SUNG discloses the method of claim 21, wherein the images of the speakers depict sound localization points where the listener will hear the spatial audio (Abstract, paragraphs [0006] and [0030]; audio processing unit outputs the first audio signal to the speakers through a first path, or adjusts a second audio signal by referring to the motion sensing signal and the position information, and outputs the adjusted second audio signal to the two speakers through a second path).

Regarding claim 25, SUNG discloses the method of claim 21, wherein the image of the head of the person is a top view, and the images of the speakers form at least a partial circle around the image of the head of the person (Abstract, paragraphs [0025] and [0031]; display screen 100 may be, for example, the lenses in FIG. 1 or a screen of a smart phone. If being displayed on the screen of the mobile phone, the user may directly see the 3D picture of AR from the screen, and meanwhile hear the binaural sound from the two speakers 2).

Regarding claim 26, Eddins discloses the method of claim 21 further comprising:
receiving, at a microphone, a voice command from the listener to select the first image; and processing, by the smartphone and in response to receiving the voice command, sound to play in the stereo audio through the headphones or the earphones ((paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 27, Eddins discloses the method of claim 21 further comprising:
receiving, at a microphone, a voice command from the listener to select the second image; and processing, by the smartphone and in response to receiving the voice command, sound to play in the spatial audio through the headphones or the earphones (paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 28, Eddins discloses the method of claim 21 further comprising:
receiving, at a touch sensor located in the headphones or the earphones, touch from the listener that switches the sound from playing through the headphones or the earphones from the stereo audio to the spatial audio (paragraphs [0028] and [0029]; audio processing unit 60 may select to use a switch 80 to directly transfer the left channel audio signal and the right channel audio signal to an amplifier 81 for amplification through a first path, and then transfer the amplified signals to the speakers 20 at the left and right ears. As the original left channel audio signal and right channel audio signal are audio signals containing the HRTF effect, the sound heard by the user from the speakers 20 is a binaural sound formed by stereo sound with the HRTF effect).

Regarding claim 29, Eddins discloses a smartphone, comprising:
a transmitter that wirelessly transmits sound to headphones or earphones worn on a listener (paragraphs [0024]- [0025] and [0031]; display screen 100 may be, for example, the lenses in FIG. 1 or a screen of a smart phone. If being displayed on the screen of the mobile phone, the user may directly see the 3D picture of AR from the screen, and meanwhile hear the binaural sound from the two speakers 2); and
a display with a user interface that simultaneously shows a first image that when selected by the listener plays the sound as stereo audio through the headphones or the earphones, a second image that when selected by the listener plays the sound as spatial audio through the headphones or the earphones, and an image of a head of a person (paragraphs [0011],[0027]- [0028] and [0034]; interactive sound  playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, so that a 3D image is displayed on the picture, and the binaural sound effect is integrated and added, thereby providing an optimal virtual reality for the user).

Regarding claim 30, Eddins discloses the smartphone of claim 29, wherein the first and second images are shaped as rectangles with written text inside the rectangles that notify the listener where the sound played through the headphones or the earphones will localize to the listener (Abstract, paragraphs [0011],[0027]- [0028] and [0034]; interactive sound  playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, so that a 3D image is displayed on the picture, and the binaural sound effect is integrated and added, thereby providing an optimal virtual reality for the user).

Regarding claim 31, Eddins discloses the smartphone of claim 29, wherein the image of the head of the person is a top view, and the user interface displays at least three images around the head of the person to notify the listener of the spatial audio (paragraphs [0006] and [0030]; sound of the automobile passing by is recorded by the two microphones 30. As the left channel audio signal and the right channel audio signal recorded in the audio processing unit 60 are audio signals containing the HRTF effect, the user may directly reproduce the binaural sound of the automobile passing by from the speakers 20 through the first path).

Regarding claim 32, Eddins discloses the smartphone of claim 29, wherein the display further displays plural images spaced apart and around the head of the person, the plural images form at least a partial circle around the head of the person, and the plural images represent sound localization points where the listener will hear the spatial audio (Abstract, paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 33, Eddins discloses the smartphone of claim 29, wherein the display further displays plural images spaced apart and around the head of the person, the plural images form at least a partial circle around the head of the person, and the plural images represent sound localization points where the listener will hear the spatial audio (Abstract and paragraph [0034]; interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, so that a 3D image is displayed on the picture, and the binaural sound effect is integrated and added, thereby providing an optimal virtual reality for the user).

Regarding claim 34, Eddins discloses the smartphone of claim 29 further comprising:
a microphone that receives, from the listener, a voice command to select the second image; and one or more processors that process the voice command to transmit the sound to the headphones or the earphones as the spatial audio (Abstract and paragraphs [0027]- [0030]; audio processing unit receives a motion sensing signal from the motion sensor and a first audio signal from the microphone).

Regarding claim 35, Eddins discloses the smartphone of claim 29 further comprising:
a digital signal processor (DSP) that generates the spatial audio by processing the sound with head-related transfer functions (HRTFs), and wherein the transmitter wirelessly transmits the spatial audio sound to the headphones or the earphones (paragraphs [0024], [0028] and [0029]; camera 50 is transferred to a computer or digital processor with the AR processing function through wired transmission or wireless transmission, and then a 3D picture is generated after processing).

Regarding claim 36, Eddins discloses a method comprising:
displaying, with a display of a wearable electronic device worn on a head of a listener (paragraphs [0011] and [0027]-[0028]), a user interface that simultaneously shows a first augmented reality (AR) image that when selected by the listener plays stereo audio through speakers in the wearable electronic device and a second AR image that when selected by the listener plays spatial audio through the speakers in the wearable electronic device (paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 37, Eddins discloses the method of claim 36, wherein the display simultaneously shows the first AR image, the second AR image, and an AR image of a person at least partially surrounded by speakers to notify the listener of spatial audio (paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Regarding claim 38, Eddins discloses the method of claim 36 further comprising:
receiving, at a microphone in the wearable electronic device, a voice command from the listener to select the first AR image; and playing, through the speakers in the wearable electronic device and in response to receiving the voice command, sound as the stereo audio (paragraphs [0006] and [0028]; original left channel audio signal and right channel audio signal are audio  signals containing the HRTF effect, the sound  heard by the user from the speakers 20 is a binaural sound  formed by stereo sound  with the HRTF effect).

Regarding claim 39, Eddins discloses the method of claim 36 further comprising:
receiving, at a microphone in the wearable electronic device, a voice command from the listener to select the second AR image (paragraphs [0011], [0024], [0027] and [0031]); and playing, through the speakers in the wearable electronic device and in response to receiving the voice command, sound as the spatial audio, wherein the sound is processed with head-related transfer functions (HRTFs) to generate the spatial audio (paragraphs [0006] and [0028]; original left channel audio signal and right channel audio signal are audio  signals containing the HRTF effect, the sound  heard by the user from the speakers 20 is a binaural sound  formed by stereo sound  with the HRTF effect).

Regarding claim 40, Eddins discloses the method of claim 36, wherein the display displays AR images around a head of a person, the AR images form at least a partial circle around the person and show sound localization points (SLPs) where the spatial audio will externally localize to the listener (paragraphs [0011],[0027]-[0028] and [0034];  interactive sound playback device is integrated in a device in combination with an AR system including a camera, the processing technology for the AR may be improved to the immersion virtual reality, and at the same time, a 3D image is displayed, and the binaural sound effect is felt, thereby providing an optimal virtual reality for the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653